Case 1:17-cr-00227-XR Document 267 Filed 09/23/19 Page 1 of 6

FILED

 

 

UNITED STATES DISTRICT COURT SEP 9 8 2019
WESTERN DISTRICT OF TEXAS
CLERK, U.S. DISTRICT GQURT
AUSTIN DIVISION oe SiSTRION Gy EXAS
UNITED STATES OF AMERICA pePun ERK
Case Number: 1:17-CR-00227-XR(3)
Vv. USM Number: 91191-380

GLEN ELWOOD MCKENZIE, JR.
Aliases: McKenzie, Glen; McKenzie Jr., Glen;
McKenzie, Glen Elwood

Defendant.

JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

The defendant, GLEN ELWOOD MCKENZIE, JR., was represented by Samuel E. Bassett, Esq.

On Motion of the United States, the Court has dismissed the remaining counts as to this defendant

The defendant pled guilty to Count(s) One (1) and Four (4) of the Indictment on October 11,2017. Accordingly, the
defendant is adjudged guilty of such Count(s), involving the following offense(s):

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 371 Conspiracy to Pay and Receive Health March 15, 2013 One (1)
42 U.S.C. § 1329a Care Kickbacks
42 U.S.C. § 1320a-7b(b)(1) Soliciting and Receiving Illegal March 15, 2013 Four (4)

Remuneration (Kickbacks)

As pronounced on September 16, 2019, the defendant is sentenced as provided in pages 2 through 6 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.

If ordered to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic
circumstances.

3
Signed this Z day of September, 2019.

oo-

XAVIER RODRIGUEZ
United States District Judge

 

 
Case 1:17-cr-00227-XR Document 267 Filed 09/23/19 Page 2 of 6
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 2 of 6

DEFENDANT: GLEN ELWOOD MCKENZIE, JR.
CASE NUMBER: 1:17-CR-00227-XR(3)

PROBATION

The defendant is hereby placed on probation for a total term of FIVE (5) Years. This term consists of Five (5) Years as to
Count One (1) and Five (5) Years as to Count Four (4) all to run concurrently.

While on probation the defendant shall comply with the mandatory and standard conditions that have been adopted by this
Court on November 28, 2016.
Case 1:17-cr-00227-XR Document 267 Filed 09/23/19 Page 3 of 6

AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 3 of 6

DEFENDANT: GLEN ELWOOD MCKENZIE, JR.
CASE NUMBER: 1:17-CR-00227-XR(3)

CONDITIONS OF PROBATION

Mandatory Conditions:

[1]
(2]
[3]

[4]

[5]

[6]

[7]

[8]
[9]
[10]

The defendant shall not commit another federal, state, or local crime during the term of supervision.
The defendant shall not unlawfully possess a controlled substance.

The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as determined
by the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant’s
presentence report or other reliable sentencing information indicates low risk of future substance abuse by the defendant.

The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a
sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 14135a).

If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34
U.S.C. § 20901, ef. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

If convicted of a domestic violence crime as defined in 18 U.S.C. § 3561(b), the defendant shall participate in an approved
program for domestic violence.

You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if
applicable)

The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

The defendant shall notify the court of any material change in the defendant’s economic circumstances that might affect the
defendant’s ability to pay restitution, fines or special assessments.

Standard Conditions:

(1]

[2]

[3]

[4]
[5]

The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside
within 72 hours of release from imprisonment, unless the probation officer instructs the defendant to report to a different
probation office or within a different time frame.

After initially reporting to the probation office, the defendant will receive instructions from the court or the probation
officer about how and when to report to the probation officer, and the defendant shall report to the probation officer as
instructed.

The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first
getting permission from the court or the probation officer.

The defendant shall answer truthfully the questions asked by the probation officer.

The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives
or anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify
the probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a
change or expected change
Case 1:17-cr-00227-XR Document 267 Filed 09/23/19 Page 4 of 6

AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 4 of 6

DEFENDANT: GLEN ELWOOD MCKENZIE, JR.
CASE NUMBER: 1:17-CR-00227-XR@G)

[6]

(7]

[8]

[9]

[10]

(11)

[12]

[13]

[14]

[15]

[16]

[17]

The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant’s supervision
that are observed in plain view.

The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change
where the defendant works or anything about his or her work (such as the position or job responsibilities), the defendant
shall notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in
advance is not possible due to unanticipated circumstances, the defendant shall notify the probation officer within 72 hours
of becoming aware of a change or expected change.

The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with
that person without first getting the permission of the probation officer.

If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer
within 72 hours.

The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another
person such as nunchakus or tasers).

The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

If the probation officer determines that the defendant poses a risk to another person (including an organization), the
probation officer may require the defendant to notify the person about the risk and the defendant shall comply with that
instruction. The probation officer may contact the person and confirm that the defendant has notified the person about the
risk,

The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay such
penalties in accordance with the Schedule of Payments sheet of the judgment.

If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
supervision that the defendant shall provide the probation officer access to any requested financial information.

If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with the payment schedule.

If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of supervision
shall be a non-reporting term of probation or supervision release. The defendant shall not illegally re-enter the United
States. If the defendant is released from confinement or not deported, or lawfully re-enters the United States during the
term of probation or supervised release, the defendant shall immediately report to the nearest U.S. Probation Officer.
Case 1:17-cr-00227-XR Document 267 Filed 09/23/19 Page 5 of 6

AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 5 of 6

DEFENDANT: GLEN ELWOOD MCKENZIE, JR.
CASE NUMBER: 1:17-CR-00227-XR(3)

CRIMINAL MONETARY PENALTIES/SCHEDULE

The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau
of Prisons’ Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 501 West Fifth
Street, Suite 1100, Austin, TX 78701. The defendant shall receive credit for all payments previously made toward any criminal
monetary penalties imposed.

 

 

 

 

 

 

 

 

 

Assessment Fine Restitution
TOTALS $200.00 $.00 $61,230.00
SPECIAL ASSESSMENT

It is Ordered that the defendant shall pay to the United States a special assessment of $200.00. This sum represents $100.00
as to Count One (1) and $100.00 as to Count Four (4). Payment of this sum shall begin immediately.

FINE

The fine is waived because of the defendant’s inability to pay.

RESTITUTION — JOINTLY AND SEVERALLY

The defendant shall pay restitution in the amount of $61,230.00 through the Clerk, U.S. District Court, for distribution to the
payee(s). Defendant, Glen Elwood McKenzie Jr. (3) will owe the victims(s) jointly and severally with co-defendants: William Joseph
Dubin (1). No further payment shall be required after the sum of the amounts actually paid by the defendants has fully covered all
compensable injuries. Payment of this sum shall begin immediately.

The Court directs the United States Probation Office to provide personal identifier information of victims by submitting a
“reference list" under seal Pursuant to E-Government Act of 2002" to the District Clerk within ten (10) days after the criminal
Judgment has been entered.

Name of Payee Amount of Restitution

Texas Health and Human Services Commission
Attn: Accounting, General Law ,
P.O. Box 85200

Austin, Texas 78708-5200 $61,230.00
Total: $61,230.00

if the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or
percentage payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

if the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.

The defendant shail pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the
judgment, pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) community restitution, (8) fine
interest, (7) penalties, and (8) costs, including cost of prosecution and court costs.

Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.
 

Case 1:17-cr-00227-XR Document 267 Filed 09/23/19 Page 6 of 6

AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 6 of 6

DEFENDANT: GLEN ELWOOD MCKENZIE, JR.
CASE NUMBER: 1:17-CR-00227-XR(3)

FORFEITURE

The defendant is ordered to forfeit the following property to the United States:

1. Asum of money equal to Fifteen Thousand Six Hundred Seventy-two and 69/100 Dollars ($15,672.69),
representing the amount of proceeds that constitutes or is derived, directly or indirectly, from gross proceeds

_ traceable to the commission of the offenses for which Defendant is liable.

 
